This prosecution was for the offense of violating the prohibition laws of the state. It was begun by affidavit of one A. B. McGilvray before a justice of the peace; the warrant was made returnable to the county court. This the law provides. From a conviction in the county court, an appeal was taken to the circuit court. A full and complete transcript of the county court proceedings was transmitted to the circuit court, thereby investing said court with jurisdiction of this case. In the circuit court, the solicitor filed a complaint, based upon the original affidavit, and upon this complaint the defendant was arraigned and duly tried. The trial in said court resulted in a verdict of conviction by the jury, who assessed a fine of $50. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
The appeal here is upon the record proper, without bill of exceptions. As this record is regular in all things, and no error appearing, the judgment of the lower court, as rendered, will stand affirmed.
Affirmed.